DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/30/2021; the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3, 5-13, 15-19, 21-29, 31, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over US-20200014509-A1 to Asterjadhi et al. from hereon Asterjadhi in view of IEEE 802.11-15/0819r1 from hereon R1.

Regarding claim 1 Asterjadhi teaches a method for wireless communication by a wireless communication device, comprising (Abs): determining a distributed resource unit that comprises a set of tones distributed across a channel bandwidth (P.69, Lns. 1-3, discloses the distributed resources comprises a set of distributed tones also referred as non-contiguous tones across a channel bandwidth), and communicating pilot symbols over the set of pilot tones (Abs), but does not teach…the channel bandwidth comprising a greater quantity of tones than an aggregate total number of tones of the set of tones, the set of tones comprising a set of pilot tones and a set of data tones, the set of pilot tones including a plurality of pilot tones, each pilot tone being spaced apart from each other pilot tone by at least one tone, the set of data tones comprising a plurality of distributed groups of data tones, each group of data tones comprising one or more data tones of the set of data tones, each group of data tones being spaced apart from each other group of data tones by at least one tone; communicating data over the set of data tones.

R1 teaches… the channel bandwidth comprising a greater quantity of tones than an aggregate total number of tones of the set of tones, the set of tones comprising a set of pilot tones and a set of data tones (Slide 11 discloses pilot structures comprise leftover, multiple sets of data tones, and pilot tones in specific locations), the set of pilot tones including a plurality of pilot tones, each pilot tone being spaced apart from each other pilot tone by at least one tone (Slide 24, discloses multiple tones separated by more than one tone.  Note: Asterjadhi also discloses P.69, but R1 has better illustrations), the set of data tones comprising a plurality of distributed groups of data tones (slide 11 and slide 24 disclose multiple data tones.  Note: Asterjadhi also discloses P.69 multiple data tones), each group of data tones comprising one or more data tones of the set of data tones, each group of data tones being spaced apart from each other group of data tones by at least one tone (Slide 11 and 24 disclose group of data tones spaced apart which form other groups of data tones by tones used as separator between different Rus also described as leftover tones

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Asterjadhi by incorporating the teachings of R1 because it allows an apparatus or method to use the tones including the leftover tones as separators between RU’s additional edge protection using the OFDMA structure as the structure in the IEEE 11ax specification (R1, slide 21). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 2 Asterjadhi and R1 teach the method of claim 1, Asterjadhi teaches…wherein determining the distributed resource unit comprises: determining which tones of the set of tones comprise the set of data tones; and determining which tones of the set of tones comprise the set of pilot tones (P.68-69 Lns. 1-2 discloses the determination of the distributor resource described as a non-continuous and the tones whether data and pilot are assigned based on a mapping of various configurations over the channel bandwidth).

Regarding claim 3 Asterjadhi and R1 teach the method of claim 1, Asterjadhi teaches…wherein a subset of the channel bandwidth comprises one tone or two tones of the set of tones (Fig. 4, P.69 Lns.1 -5 and P. 114, discloses a subset of the channel bandwidth comprises one or two tones from the set of tones).

Regarding claim 5 Asterjadhi and R1 teach the method of claim 3, Asterjadhi teaches…wherein communicating the data comprises communicating on each data tone of the set of tones at a maximum communication power, and wherein communicating the pilot symbols comprises communicating on each pilot tone of the set of tones at a maximum communication power (P.70, Lns. 7-11, discloses the communication of data over data tones and the  pilot tones transmit at the maximum power or peak power while still remaining below the power spectral density limit of the system).

Regarding claim 6 Asterjadhi and R1 teach the method of claim 1, Asterjadhi teaches…wherein determining the distributed resource unit comprises determining the set of tones based at least in part on one or more sets of defined tone indices (P.90, Lns. 8-10 discloses determining the set of tones based on defined tone indices), the one or more sets of defined tone indices associated with determining tone positions for one or more non-distributed resource units(P.90, Lns. 8-10 discloses determining the set of tones based on defined tone indices for each RU using as identified by the number index. Note: R1 also described that each tone has an index that determines it position in slide 24).

Regarding claim 7 Asterjadhi and R1 teach the method of claim 6, Asterjadhi teaches…wherein determining the set of tones comprises: shifting the one or more sets of defined tone indices, wherein shifting the one or more sets of defined tone indices comprises shifting tones associated with the one or more sets of defined tone indices in a frequency domain; and determining the set of data tones and the set of pilot tones based at least in part on shifting the one or more sets of defined tone indices (Fig. 4, P. 101, discloses the usage of shifting of tones to overcome a known problem of interference).

Regarding claim 8 Asterjadhi and R1 teach the method of claim 1, Asterjadhi teaches…wherein communicating the data comprises: transmitting or receiving the data over one data tone in each of the distributed groups of data tones; and transmitting or receiving all pilot symbols  (Fig. 5B, P.113 discloses the sending of data over the data tone in each distributed group described as the subset of tones for a specific STA where the subset of tones is comprised of pilot and data tones (69).

Regarding claim 9 Asterjadhi and R1 teach the method of claim 1, R1 teaches…wherein: the channel bandwidth comprises: one or more leading unallocated edge tones; a first contiguous set of useful tones; one or more unallocated direct current tones; a second contiguous set of useful tones; and one or more following unallocated edge tones; and the set of tones comprising tones from the first contiguous set of useful tones and the second contiguous set of useful tones (slide 24 illustrates the channel bandwidth with its unallocated edge tones, contiguous tones, pilot tones all of which are useful as per the specification examples all of which are useful and serve a purpose).

Regarding claim 10 Asterjadhi and R1 teach the method of claim 9, R1 teaches…wherein: the first contiguous set of useful tones comprises: a first contiguous set of pilot tones; a first contiguous set of data tones; and a second contiguous set of pilot tones; and the second contiguous set of useful tones comprises: a third contiguous set of pilot tones; a second contiguous set of data tones; and a fourth contiguous set of pilot tones; the set of data tones comprises tones from the first contiguous set of data tones and the second contiguous set of data tones; and the set of pilot tones comprises tones from one or more of the first contiguous set of pilot tones, the second contiguous set of pilot tones, the third contiguous set of pilot tones, or the fourth contiguous set of pilot tones (slide 11 and 24 disclose several examples of configurations containing useful tones such as pilot and data tones being contiguous.  Each tone pilot and data have their respective usefulness).

Regarding claim 11 Asterjadhi and R1 teach the method of claim 10, R1 discloses…further comprising allocating the channel bandwidth for a plurality of logic distributed resource units, each logic distributed resource unit comprising a respective set of pilot tones comprising two or more pilot tones separated by one or more tones and a respective set of data tones comprising distributed groups of data tones, each group of data tones being spaced apart from each other group of data tones by at least one tone, wherein pilot tones for the plurality of logic distributed resource units form the contiguous portions of pilot tones (slide 11 and 24 further disclose examples of distribution of pilot tones and data tones arranged into groups set apart from each other by at least one tone ).

Regarding claim 12 Asterjadhi and R1 teach the method of claim 11, R1 teaches…wherein the distributed resource unit comprises a single logic distributed resource unit of the plurality of logic distributed resource units (Slide 24 discloses the distributed resource comprised of single logical distributed resource see “242+3DO example.  Note: US20110249644A1 provides another example of using a logical resource for multiple allocated resources).

Regarding claim 13 Asterjadhi and R1 teach the method of claim 1, Asterjadhi teaches…wherein a system bandwidth comprises a plurality of dedicated channel bandwidths associated with distributed resource units, the plurality of dedicated channel bandwidths comprising the channel bandwidth (Fig. 8, P. 74-75, discloses the system bandwidth comprised of a plurality of dedicated channel bandwidths comprising the channel bandwidth).

Regarding claim 15 Asterjadhi and R1 teach the method of claim 1, Asterjadhi teaches…wherein each group of data tones consists of a pair of contiguous data tones (P.44 discloses distributed pairs of contiguous data tones).

Regarding claim 16 Asterjadhi and R1 teach the method of claim 1, R1 discloses wherein each group of data tones consists of a group of contiguous data tones (slide 24 provides examples of groups data tones consisting on groups of contiguous data tones).

Regarding claim 17 Asterjadhi teaches…a wireless communication device comprising: at least one modem (Fig. 10, P.43); at least one processor (Fig. 10, P.43); at least one memory communicatively coupled with the at least one processor and storing processor-readable code that(Fig. 10, P.43), when executed by the at least one processor in conjunction with the at least one modem, is configured to: determine a distributed resource unit that comprises a set of tones distributed across a channel bandwidth (P.69, Lns. 1-3, discloses the distributed resources comprises a set of distributed tones also referred as non-contiguous tones across a channel bandwidth), and communicate pilot symbols over the set of pilot tones (Abs) but does not teach…the channel bandwidth comprising a greater quantity of tones than an aggregate total number of tones of the set of tones, the set of tones comprising a set of pilot tones and a set of data tones, the set of pilot tones including a plurality of pilot tones, each pilot tone being spaced apart from each other pilot tone by at least one tone, the set of data tones comprising a plurality of distributed groups of data tones, each group of data tones comprising one or more data tones of the set of data tones, each group of data tones being spaced apart from each other group of data tones by at least one tone; communicate data over the set of data tones.

R1 teaches… the channel bandwidth comprising a greater quantity of tones than an aggregate total number of tones of the set of tones, the set of tones comprising a set of pilot tones and a set of data tones (Slide 11 discloses pilot structures comprise leftover, multiple sets of data tones, and pilot tones in specific locations), the set of pilot tones including a plurality of pilot tones, each pilot tone being spaced apart from each other pilot tone by at least one tone (Slide 24, discloses multiple tones separated by more than one tone.  Note: Asterjadhi also discloses P.69, but R1 has better illustrations), the set of data tones comprising a plurality of distributed groups of data tones(slide 11 and slide 24 disclose multiple data tones.  Note: Asterjadhi also discloses P.69 multiple data tones), each group of data tones comprising one or more data tones of the set of data tones, each group of data tones being spaced apart from each other group of data tones by at least one tone; communicate data over the set of data tones (Slide 11 and 24 disclose group of data tones spaced apart which form other groups of data tones by tones used as separator between different Rus also described as leftover tones

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Asterjadhi by incorporating the teachings of R1 because it allows an apparatus or method to use the tones including the leftover tones as separators between RU’s additional edge protection using the OFDMA structure as the structure in the IEEE 11ax specification (R1, slide 21). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 18 Asterjadhi and R1 teach the wireless communication device of claim 17, Asterjadhi teaches…wherein the code to determine the distributed resource unit is executable by the at least one processor to cause the wireless communication device to: determine which tones of the set of tones comprise the set of data tones; and determine which tones of the set of tones comprise the set of pilot tones (P.68-69 Lns. 1-2 discloses the determination of the distributor resource described as a non-continuous and the tones whether data and pilot are assigned based on a mapping of various configurations over the channel bandwidth).

Regarding claim 19 Asterjadhi and R1 teach the wireless communication device of claim 17, Asterjadhi teaches… wherein a subset of the channel bandwidth comprises one tone or two tones of the set of tones (Fig. 4, P.69 Lns.1 -5 and P. 114, discloses a subset of the channel bandwidth comprises one or two tones from the set of tones).

Regarding claim 21 Asterjadhi and R1 teach the wireless communication device of claim 19, Asterjadhi teaches…wherein the code to communicate the data is executable by the at least one processor to cause the wireless communication device to communicate on each data tone of the set of tones at a maximum communication power, and wherein the code to communicate the pilot symbols is executable by the at least one processor to cause the wireless communication device to communicate on each pilot tone of the set of tones at a maximum communication power (P.70, Lns. 7-11, discloses the communication of data over data tones and the  pilot tones transmit at the maximum power or peak power while still remaining below the power spectral density limit of the system).

Regarding claim 22 Asterjadhi and R1 teach the wireless communication device of claim 17, Asterjadhi teaches…wherein the code to determine the distributed resource unit is executable by the at least one processor to cause the wireless communication device to determine the set of tones based at least in part on one or more sets of defined tone indices(P.90, Lns. 8-10 discloses determining the set of tones based on defined tone indices), the one or more sets of defined tone indices associated with determining tone positions for one or more non-distributed resource units(P.90, Lns. 8-10 discloses determining the set of tones based on defined tone indices for each RU using as identified by the number index. Note: R1 also described that each tone has an index that determines it position in slide 24).

Regarding claim 23 Asterjadhi and R1 teach the wireless communication device of claim 22, Asterjadhi teaches…wherein the code to determine the set of tones is executable by the at least one processor to cause the wireless communication device to: shift the one or more sets of defined tone indices, wherein shifting the one or more sets of defined tone indices comprises shifting tones associated with the one or more sets of defined tone indices in a frequency domain; and determine the set of data tones and the set of pilot tones based at least in part on shifting the one or more sets of defined tone indices (Fig. 4, P. 101, discloses the usage of shifting of tones to overcome a known problem of interference).

Regarding claim 24 Asterjadhi and R1 teach the wireless communication device of claim 17, Asterjadhi teaches…wherein the code to communicate the data is executable by the at least one processor to cause the wireless communication device to: transmit or receiving the data over one data tone in each of the distributed groups of data tones; and transmit or receiving all pilot symbols (Fig. 5B, P.113 discloses the sending of data over the data tone in each distributed group described as the subset of tones for a specific STA where the subset of tones is comprised of pilot and data tones (69).

Regarding claim 25 Asterjadhi and R1 teach the wireless communication device of claim 17, R1 teaches…wherein: the channel bandwidth comprises: one or more leading unallocated edge tones; a first contiguous set of useful tones; one or more unallocated direct current tones; 6 a second contiguous set of useful tones; and one or more following unallocated edge tones; and the set of tones comprises tones from the first contiguous set of useful tones and the second contiguous set of useful tones (slide 24 illustrates the channel bandwidth with its unallocated edge tones, contiguous tones, pilot tones all of which are useful as per the specification examples all of which are useful and serve a purpose).

Regarding claim 26 Asterjadhi and R1 teach the wireless communication device of claim 25, R1 teaches…wherein: the first contiguous set of useful tones comprises: a first contiguous set of pilot tones; a first contiguous set of data tones; and a second contiguous set of pilot tones; and the second contiguous set of useful tones comprises: a third contiguous set of pilot tones; a second contiguous set of data tones; and a fourth contiguous set of pilot tones; the set of data tones comprises tones from the first contiguous set of data tones and the second contiguous set of data tones; and the set of pilot tones comprises tones from one or more of the first contiguous set of pilot tones, the second contiguous set of pilot tones, the third contiguous set of pilot tones, or the fourth contiguous set of pilot tones (slide 11 and 24 disclose several examples of configurations containing useful tones such as pilot and data tones being contiguous.  Each tone pilot and data have their respective usefulness).

Regarding claim 27 Asterjadhi and R1 teach the wireless communication device of claim 26, R1 teaches…wherein the code are further executable by the at least one processor to cause the wireless communication device to allocate the channel bandwidth for a plurality of logic distributed resource units, each logic distributed resource unit comprising a respective set of pilot tones comprising two or more pilot tones separated by one or more tones and a respective set of data tones comprising distributed groups of data tones, each group of data tones being spaced apart from each other group of data tones by at least one tone, wherein pilot tones for the plurality of logic distributed resource units form the contiguous portions of pilot tones (slide 11 and 24 further disclose examples of distribution of pilot tones and data tones arranged into groups set apart from each other by at least one tone ).

Regarding claim 28 Asterjadhi and R1 teach the wireless communication device of claim 27, R1 teaches…wherein the distributed resource unit comprises a single logic distributed resource unit of the plurality of logic distributed resource units (Slide 24 discloses the distributed resource comprised of single logical distributed resource see “242+3DO example.  Note: US20110249644A1 provides another example of using a logical resource for multiple allocated resources).

Regarding claim 29 Asterjadhi and R1 teach the wireless communication device of claim 17, Asterjadhi teaches…wherein a system bandwidth comprises a plurality of dedicated channel bandwidths associated with distributed resource units, the plurality of dedicated channel bandwidths comprising the channel bandwidth (Fig. 8, P. 74-75, discloses the system bandwidth comprised of a plurality of dedicated channel bandwidths comprising the channel bandwidth).

Regarding claim 31 Asterjadhi and R1 teach the wireless communication device of claim 17, Asterjadhi teaches…wherein each group of data tones consists of a pair of contiguous data tones (P.44 discloses distributed pairs of contiguous data tones).

Regarding claim 32 Asterjadhi and R1 teach the method of claim 17, R1 teaches…wherein each group of data tones consists of a group 2 of contiguous data tones (slide 24 provides examples of groups data tones consisting on groups of contiguous data tones).

Claim(s) 4 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US-20200014509-A1 to Asterjadhi et al. from hereon Asterjadhi and IEEE 802.11-15/0819r1 from hereon R1US 20140185662 A1 to Azizi et al. from hereon Azizi.

Regarding claim 4 Asterjadhi and R1 teach the method of claim 3, but does not teach…wherein the subset of the channel bandwidth comprises one megahertz of the channel bandwidth.

Azizi teaches… wherein the subset of the channel bandwidth comprises one megahertz of the channel bandwidth (P.9-10, discloses the operation in 1 megahertz or as described by the preamble of the packet).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Asterjadhi and R1 by incorporating the teachings of Azizi because it allows an apparatus or method to configure itself according to the different numerologies indicated in the preamble (Azizi, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 20 Asterjadhi and R1 teach the wireless communication device of claim 19, but does not teach…wherein the subset of the channel bandwidth comprises one megahertz of the channel bandwidth.

Azizi teaches… wherein the subset of the channel bandwidth comprises one megahertz of the channel bandwidth (P.9-10, discloses the operation in 1 megahertz or as described by the preamble of the packet).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Asterjadhi and R1 by incorporating the teachings of Azizi because it allows an apparatus or method to configure itself according to the different numerologies indicated in the preamble (Azizi, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Allowable Subject Matter
Claims 14 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO from PTO-892: US-20110249644-A1 to Boariu discloses distributed logic units; US-20100091680-A1 to Chum discloses logical contiguous resource unit with arranged pilot patterns; US-20170347340-A1 to Haley discloses channel offset for data blocks in a logical channel; 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS SAMARA whose telephone number is (408)918-7582. The examiner can normally be reached Monday - Friday 6-3 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.S./Examiner, Art Unit 2476                                                                                                                                                                                                        




/AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476